Citation Nr: 0607379	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 2002) for a right above-the-knee amputation.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.  
   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1969.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Muskogee, Oklahoma, which denied the veteran's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for a right above-the-knee amputation, and 
entitlement to a rating in excess of 10 percent for service-
connected hypertension.  

In April 2005, a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge rendering the final 
determination in these claims as designated by the Chairman 
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).


REMAND

With regard to the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a right above-the-knee 
amputation (i.e., a total knee arthroplasty (TKA)), the 
veteran's claim is based on the allegation of inadequate 
treatment of right lower extremity symptoms which existed 
beginning in late 2000, up to the time of his right knee TKA 
in January 2001 at the VA Medical Center (VAMC) in Muskogee, 
Oklahoma.  A review of the claims file shows that it contains 
some records of treatment at the Muskogee VAMC, dated between 
2000 and 2001.  However, these reports are sparse, and they 
do not included records that are commonly associated with 
hospitalization for surgery, such a nursing reports or an 
operative report for the right TKA.  

In summary, while it appears that pertinent medical records 
are on file, because the issue in this case revolves around 
specific treatment, or lack thereof by a specific facility 
(the Muskogee VAMC) during a specific period of time 
(December 2000 to January 2001), the RO should ensure that it 
has obtained all medical records from the Muskogee VAMC, 
including any nursing notes and surgical reports, related to 
the veteran's care between late 2000 and early 2001, as well 
as subsequent inpatient or outpatient care.  See 38 U.S.C. 
§ 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

With regard to the claim for a rating in excess of 10 percent 
for hypertension, the veteran was last afforded a VA 
examination in June 2001.  The veteran does not feel that the 
examination adequately addressed the severity of his 
hypertension.  Moreover, he states that his hypertension 
frequently undergoes periods of exacerbation.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
that the veteran's last examination for hypertension was 
almost five years ago, on remand the veteran should be 
afforded another examination for his hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should contact the 
appellant and request that he identify 
all healthcare providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for hypertension since 
2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

 
 2.  Regardless of the appellant's 
response, the VBA AMC should ensure 
that it has obtained all of the 
veteran's medical records from the 
Muskogee VAMC, including any nursing 
notes and surgical reports, related to 
the veteran's care between late 2000 
and early 2001, as well as subsequent 
inpatient or outpatient care.  

3.  The RO should schedule the veteran 
for examination to determine the etiology 
of the veteran's right knee disability.  
Based upon a review of the claims folder, 
the physician should provide an opinion 
as to whether there is a 50 percent 
probability or greater (as likely as not) 
that additional disability of the right 
knee, to include the development of 
gangrene and cellulitis and eventual 
amputation, resulted from VA treatment or 
non-treatment.  If there is a 50 percent 
or greater probability that additional 
disability resulted from the surgeries, 
the examiner should state whether such 
additional disability the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing treatment, or an event not 
reasonably foreseeable.  The claims 
folder and a copy of this remand should 
be made available to the examiner. A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

4.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
hypertension.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


